DETAILED ACTION
Allowable Subject Matter
Claims 1-28 are allowed.  The following is an examiner’s statement of reasons for allowance:  The prior art teach various gas sensing assemblies and methods.  See, for example, United States Patent 10,908,138, 10,571,420, 4,347,732 among others.  United States Patent Application Publication 2021/0003525 also shows a gas sensor having a first thermistor with a resistance value that changes according to a concentration of a first gas with a first sensitivity and changes according to a concentration of a second gas with a second sensitivity; a second thermistor connected in series to the first thermistor, the second thermistor having a resistance value that changes according to a concentration of the first gas with a third sensitivity that is lower than the first sensitivity and changes according to a concentration of the second gas with a fourth sensitivity that is different from the second sensitivity; and a correction resistor connected in parallel with the first or second thermistor.  The prior art, while teaching having sensor elements with different sensitivities, do not appear to teach 
(a) detecting a measured reference immittance value of the reference sensing portion and a measured target immittance value of the target sensing portion by the controller when the reference sensing portion and the target sensing portion are in contact with the gas under test, calculating a reference coefficient of variation by the controller according to the measured reference immittance value and an initial reference immittance value corresponding to the reference sensing portion, and calculating a target gas concentration value by the controller according to the reference coefficient of variation, a correlation function, the measured target 
(b) an immittance obtaining stage comprising detecting a measured reference immittance value of the reference sensing portion and a measured target immittance value of the target sensing portion by the controller when the reference sensing portion and the target sensing portion are in contact with the gas under test; a range calculating stage comprising calculating a plurality of predicted target immittance values according to the measured reference immittance value and a plurality of correlation functions by the controller, with both the plurality of correlation functions and the plurality of predicted target immittance values corresponding to a plurality of specified concentration values; a range comparing stage comprising comparing the measured target immittance value to the plurality of predicted target immittance values by the controller for selecting one of the plurality of specified concentration values; and a concentration calculating stage comprising calculating a target gas concentration value according to one of a plurality of target coefficients of variation and the measured target immittance value by the controller, with said one of the plurality of target coefficients of variation corresponding to said one of the plurality of specified concentration values. (claim 7)
(c) an immittance obtaining stage comprising detecting a first measured reference immittance value of the first reference sensing portion, a second measured reference immittance value of the second reference sensing portion, and a measured target immittance value of the target sensing portion by the controller when the reference sensing portions and the target sensing portion are in contact with the gas under test; a range calculating stage comprising 
(d) a controller electrically connecting to the first conductive layer and the second conductive layer, wherein the controller detects a measured reference immittance value of the first conductive layer and a measured target immittance value of the second conductive layer and calculates a target gas concentration value of the target gas according to an initial reference immittance value of the reference sensing portion, a correlation function associated with the reference sensing portion and the target sensing portion, the measured reference immittance value and the measured target immittance value; wherein a sensitivity of the reference sensing portion to the target gas is lower than a sensitivity of the target sensing portion to the target gas. (claim 26)
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A. Rogers whose telephone number is (571) 272-2205.  The examiner can normally be reached on Monday through Friday.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  The applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice to schedule interviews.  If attempts to reach the examiner by telephone are unsuccessful then the examiner’s supervisor, Peter Macchiarolo, can be reached at (571) 272-2375.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available only through Private PAIR.  For more information about the PAIR system see https://ppair-my.uspto.gov/pair/PrivatePair.  Call the Electronic Business Center (EBC) at 866-217-9197 if there are questions regarding access to Private PAIR system.  If you need assistance from a USPTO Customer Service Representative or access to the automated information system then call 800-786-9199 (USA or Canada) or (571) 272-1000.


/DAVID A. ROGERS/Primary Examiner, Art Unit 2856